Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose an oscillation in a direction orthogonal to a cutting direction of the sheet metal when cutting a periphery of a protrusion portion of the product, or a periphery of a recess forming portion, the non-holding region being at least a part of a periphery of the protrusion portion or the recess portion, whereby a kerf width formed on the sheet metal is widened, nor a controller that oscillates the beam spot with an oscillation pattern including an oscillation component in a direction orthogonal to a cutting direction of the sheet metal in a non-holding region, in which a conveyance apparatus for conveying a product is not held, when cutting the product from the sheet metal by moving the relative position of the processing head using the moving mechanism and irradiating the sheet metal with the laser beam, the non-holding region being at least a part of a periphery of a protrusion portion of the product, or at least a part of a periphery of a recess forming region in which a recess portion of the product is formed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A LAFLAME JR/            Primary Examiner, Art Unit 3761